Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 5, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133098 (68)(70)(71)                                                                                    Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  JAN KAY ESTES, Personal Representative of
  the Estate of Douglas Duane Estes,
                Plaintiff-Appellee,
                                                                    SC: 133098
  v                                                                 COA: 261968
                                                                    Kalamazoo CC: 02-000529-NZ
  JEFF EDWARD TITUS,
           Defendant-Appellee,
  and
  JULIE L. SWABASH, f/k/a JULIE L. TITUS,
             Appellant.
  ______________________________________

         On order of the Chief Justice, motions by the Business Law and Family Law
  Sections of the State Bar of Michigan for leave to file briefs amicus curiae are considered
  and they are GRANTED. The motion by the Business Law Section for leave to
  participate in oral argument is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 5, 2007                    _________________________________________
                                                                               Clerk